 

Case 18-24073-LMI Doc16 Filed 11/25/18 Pagelof3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.flsb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

(m| Original Plan
[] Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[| Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: June E. Weathers JOINT DEBTOR: CASE NO.: 18-24073
SS#: xxx-xx- 4808 SS#: XXX-Xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

To Creditors:

To All Parties:

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a
partial payment or no payment at all to the secured creditor

[_] Included [m] Not included

 

 

 

 

 

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set C1 Included [H] Not included
out in Section III
Nonstandard provisions, set out in Section VII [_] Included [m] Not included
IL. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE
A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:
1. $223.37 formonths 1 to 35 ;
2, $278.37 for months to 36 ;
3. $0.00 for months to
B. DEBTOR(S)' ATTORNEY'S FEE: [fm] NONE [mg] PROBONO
II. TREATMENT OF SECURED CLAIMS

 

A. SECURED CLAIMS: ["] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)| Mortgage(s)/Lien on Real or Personal Property:

 

 

 

 

 

 

1. Creditor: Habitat Villas HOA
Address: c/o So. Fla. Property Arrearage/ Payoff on Petition Date $825.96

er be ns Regular Payment (Maintain) $50.00 ‘month (Months 1 to_36_)
Suite 108 Arrears Payment (Cure) $22.94 ‘month (Months 1 to_36_)
Miami FL 33183-0000

Last 4 Digits of

Account No.: NA

Other:

LF-31 (rev. 10/3/17) Page | of 3

 

 
Case 18-24073-LMI Doc16 Filed 11/25/18 Page2of3

 

 

Debtor(s): June E. Weathers Case number: 18-24073
[m] Real Property Check one below for Real Property:
{m|Principal Residence [_]Escrow is included in the regular payments
[ |Other Real Property {m|The debtor(s) will pay [mjtaxes  [mJinsurance directly

Address of Collateral:
12222 SW 203 Street, Miami, FL 33177

[_] Personal Property/Vehicle

Description of Collateral: Debtor's homestead

 

 

2. Creditor: Eyerbank Mortgage

 

 

 

Address: 301 West Bay Street Arrearage/ Payoff on Petition Date $4,684.83
Jacksonville, FL 32202 Payoff (Including 0% monthly interest) $130.13 /month(Months 1 to 36 )

Last 4 Digits of
Account No.: 7425
Other: Debtor is paying off the mortgage and forced placed insurance in the Plan. The Mortgage has a -0- interest rate.
[m] Real Property Check one below for Real Property:

{m]Principal Residence [_]Escrow is included in the regular payments

[_ jOther Real Property [m|The debtor(s) will pay [_]taxes [_Jinsurance directly
Address of Collateral:

12222 SW 203 Street, Miami, FL 33177

[_] Personal Property/Vehicle

 

Description of Collateral: Debtor's homestead

 

 

 

B. VALUATION OF COLLATERAL: [mi] NONE

C. LIEN AVOIDANCE [m] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[m] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[m) NONE
IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A, ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [mg] NONE
B. INTERNAL REVENUE SERVICE: [li] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [m] NONE
D. OTHER: [lm] NONE
Vv. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $50.00 /month (Months __ to 36_ )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [_] Ifchecked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [lm] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

LF-31 (rev. 10/3/17) Page 2 of 3
Case 18-24073-LMI Doc16 Filed 11/25/18 Page 3of3
Debtor(s): June E. Weathers Case number: 18-24073

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[m] NONE
VII. | INCOME TAX RETURNS AND REFUNDS: [7] NONE

 

[m] The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income. [Miami cases|

VIII. NON-STANDARD PLAN PROVISIONS [lm] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
June E. Weathers Date Date
Carolina A. Lombardi November 25,2018
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
